Holmes, J.,
concurring in judgment. I agree that the statements in the RICO pleading are privileged as a matter of law and that complaints predicated thereon are insufficient as a matter of law. Accordingly, the trial court below properly dismissed the within action under Civ. R. 12(B)(6) for “failure to state a claim upon which relief can be granted.” However, I do not believe it appropriate to adopt a standard for such privilege which is absolute. I, therefore, concur separately in judgment only.
The majority assumes the most difficult possible case of “the evil disposed and the malignant slanderer,” Erie County Farmers’ Ins. Co. v. Crecelius (1930), 122 Ohio St. 210, 215, so as to justify the imposition of absolute privilege on all such legal writings. I am unwilling to go so far for several reasons, the most immediately recognizable being that we apparently do not have before us the case of one who intentionally and/or with actual malice uttered such statements. If the court were confronted with such a case, involving “the evil disposed and the malignant slanderer,” not one merely reckless or negligent, then it would seem to run counter to the best interests of the legal profession to shield such utterance in the name of privilege.
Furthermore, such a narrow exception would not create “a multitude of slander and libel suits” nor “deter an honest suitor from pursuing his legal remedy in a court of justice.” Id. Instead, the orderly^administration of justice would be protected, while one who purposely and in bad faith takes advantage of his privilege could be brought to answer for such professional malfunction. Also, Ohio’s Code of Professional Responsibility seems to uphold this view. DR 7-102(A)(5) states: “In his representation of a client, a lawyer shall not: * * * Knowingly make a false statement of law or fact.”
Accordingly, I concur in judgment only.